DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 
At page 8, Applicant argues that,
McCloskey discloses a method to authenticate an object using a fluorescent security signature positioned relative to a digital code. Authenticity is determined by detecting a fluorescent wavelength after the digital code is illuminated by an excitation light. McCloskey is silent with respect to capture multiple images of the object with each image captured under a different illumination condition.

In response, Examiner respectfully disagrees and submits that, at least at Figs. 3-4 and paragraphs [0027], [0037]-[0038], [0042], and [0044], McCloskey teaches two acquisition of images, the first acquisition is illuminated with white light and the second acquisition is illuminated with blue light. Illumination with white light is different from illumination with blue light.
At page 10, Applicant argues that,
Regarding claim 30, claim 30 discloses an optical system in which the processor is configured to store the cryptographic keys with information regarding the optical illumination used to generate the optical images. The information can assist in providing the optical illumination during the authentication process.

In response, Examiner respectfully disagrees and submits that, at least at [0116]; [0120]-[0126], Cowburn teaches  the processor stores the cryptographic keys into a database, the cryptographic comprising information regarding optical illumination used to generate the optical images, for example, at least number of data points and their corresponding intensity value: the value of binary 1 indicates the optical illumination providing a data point at that position with a positive value while a value of binary 0 indicates the optical illumination providing a data point at that position with a negative value, the digital signatures also comprise additional components as described at least at [0120]-[0124], which contains information regarding the optical illumination in various aspects, e.g. cross-correlation between obtained intensity data, intensity average value, etc.
Other arguments by Applicant are moot since the references mentioned are not relied upon to teach the features.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowburn (US 2007/0192850 A1 – hereinafter Cowburn).
Regarding claim 39, Cowburn discloses an optical system, comprising: multiple micro-camera imaging devices, wherein each micro-camera imaging device is configured to acquire one or more optical images of a distinct region of an object (Fig. 6A; [0091]; [0106] – multiple photo detectors, each of which is interpreted as a micro-camera imaging device, mechanically coupled to each other in an array to acquire one or more optical images of a distinct region, i.e. a sampling strip of an object surface as further shown in Fig. 2); an illumination source, wherein the illumination source comprise one or more optical sources, wherein each optical source is configured to provide an optical illumination to the object ([0020]; [0091]; [0106] – a coherent illumination source comprising at least one optical source to provide an optical illumination to the object); and a processor (Fig. 3; [0098] – a processor of PC 34), wherein the processor is configured to generate one or more cryptographic keys based on optical images acquired by the multiple micro-camera imaging devices and under the optical illumination provided by the one or more optical sources, with the generated cryptographic keys further comprising information regarding the optical illumination used to generate the optical images from which the one or more cryptographic keys are derived ([0116]; [0120]-[0126] – the processor stores the cryptographic keys into a database, the cryptographic comprising information regarding optical illumination used to generate the optical images, for example, at least number of data points and their corresponding intensity value: the value of binary 1 indicates the optical illumination providing a data point at that position with a positive value while a value of binary 0 indicates the optical illumination providing a data point at that position with a negative value, the digital signatures also comprise additional components as described at least at [0120]-[0124], which contains information regarding the optical illumination in various aspects, e.g. cross-correlation between obtained intensity data, intensity average value, etc.), wherein the one or more cryptographic keys are configured to be compared with one or more stored cryptographic keys to authenticate the object (Fig. 8C; Fig. 9 – step S5; [0120] – the processor generates a digital signature from the object dataset created as described at [0119] and shown in Fig. 8B, which is interpreted as a cryptographic key, which is used to authenticate an object via comparing with existing records of signature in a database as further described at least at [0125]).
Regarding claim 41, Cowburn also discloses the authentication further comprises information related to the optical illumination (Figs. 8A-8B; [0112]-[0014] – the authentication comprises information related to the optical illumination that generates the optical images captured by the photo detectors).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26, 28, 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Cowburn and McCloskey et al. (US 2018/0004993 A1 – hereinafter McCloskey).
Regarding claim 23, Cowburn discloses an optical system, comprising: multiple micro-camera imaging devices mechanically coupled to each other, each micro-camera imaging device configured to acquire one or more optical images of a distinct region of an object (Fig. 6A; [0091]; [0106] – multiple photo detectors, each of which is interpreted as a micro-camera imaging device, mechanically coupled to each other in an array to acquire one or more optical images of a distinct region, i.e. a sampling strip of an object surface as further shown in Fig. 2); an illumination source comprising one or more optical sources, each optical source configured to provide an optical illumination to the object ([0020]; [0091]; [0106] – a coherent illumination source comprising at least one optical source to provide an optical illumination to the object); and a processor (Fig. 3; [0098] – a processor of PC 34), wherein the processor is configured to convert optical images acquired by the more than one micro-camera and under the optical illumination sent by the one or more optical sources into an object dataset (Figs. 8A-8B; Fig. 9 – steps S1 and S2 and/or S3 and/or S4; [0119] – from optical images captured by the detectors, a processor configured to convert the optical images into an object dataset, which is the scan data set after linearization and subtraction of a computed average), wherein the processor is configured to convert the object dataset into one or more cryptographic keys (Fig. 8C; Fig. 9 – step S5; [0120] – the processor generates a digital signature from the object dataset created as described at [0119] and shown in Fig. 8B, which is interpreted as a cryptographic key, which is used to authenticate an object via comparing with existing records of signature in a database as further described at least at [0125]).
However, Cowburn does not disclose the plurality of optical images are acquired by the multiple micro-camera imaging devices with variable illumination conditions between each acquisition.
McCloskey discloses a plurality of optical images are acquired by an imaging device with variable illumination conditions between each acquisition (Figs. 3-4; [0027]; [0037]-[0038]; [0042]; [0044] – first acquisition with white light, second acquisition with blue light).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of McCloskey into the optical system taught by Cowburn to make the authentication more robust by measuring different responses of an object to different types of illumination.
Regarding claim 24, Cowburn also discloses information regarding the optical images, the one or more cryptographic keys or the optical illumination is configured to provide a measure of authentication ([0125] – to provide a measure of authentication of the object via comparing with existing records of signature in a database).
Regarding claim 25, Cowburn also discloses the combination of the optical system and object is configured to form a physical unclonable function (PUF) ([0120]; [0125] – a physical unclonable function is interpreted as ‘a physical object that for a given input and conditions (challenge), provides a physically defined "digital fingerprint" output or response that serves as a unique identifier,’ thus in this case, given the device and the object, an output which is the digital signature is unique identifier that identifies the object).
Regarding claim 26, Cowburn also discloses the multiple micro-camera imaging devices and the illumination source are mechanically coupled to each other (Fig. 1; [0091]).
Regarding claim 28, Cowburn also discloses a digital communication link to send and receive information to another party regarding the one or more cryptographic keys or the optical illumination used to generate the optical images from which the one or more cryptographic keys are derived (Fig. 3; [0098]; [0125] – a digital communication link 38 to send new digital signatures for storage and receive existing digital signatures for comparison to/from a database).
Regarding claim 30, Cowburn also discloses the processor is configured to store the one or more cryptographic keys with information regarding the optical illumination used to generate the optical images from which the one or more cryptographic keys are derived ([0125]-[0126] – the processor stores the cryptographic keys into a database with information regarding optical illumination used to generate the optical images as shown in Figs. 8A-8B).
Regarding claim 31, see the teachings of Cowburn and McCloskey as discussed in claim 23 above, in which McCloskey also discloses a processor is configured to receive a request from another party to repeat acquiring optical images of the object under a different type of optical illumination (Figs. 3-4; [0027]; [0037]-[0038]; [0042]; [0044] – processor 304 receives a request from authenticator 314, which is another party, to repeat acquiring optical images under a different type of optical illumination at steps 410 and 412).
	The motivation for incorporating the teachings of McCloskey into the system of Cowburn has been discussed in claim 23 above.
Regarding claim 32, see the teachings of Cowburn and McCloskey as discussed in claim 23 above, in which McCloskey also discloses variable illumination conditions comprising varying the optical illumination between each acquisition (Figs. 3-4; [0027]; [0037]-[0038]; [0042]; [0044] – first acquisition with white light, second acquisition with blue light).
The motivation for incorporating the teachings of McCloskey into the system of Cowburn has been discussed in claim 23 above.
Regarding claim 33, see the teachings of Cowburn as discussed in claim 23 above, in which McCloskey also discloses variable illumination conditions comprise multiple optical illumination comprising different wavelengths of light (Figs. 3-4; [0027]; [0037]-[0038]; [0042]; [0044] – first acquisition with white light, second acquisition with blue light).
The motivation for incorporating the teachings of McCloskey into the system of Cowburn has been discussed in claim 23 above.
Regarding claim 34, Cowburn also discloses the plurality of optical images are acquired by the more than one micro-camera imaging devices with the object physically scanned to more than one location (Fig. 2; [0106] – converted from a plurality of optical strip images with the object physically scanned to more than one location as shown in Fig. 2).
Regarding claim 35, Cowburn also discloses the one or more cryptographic keys are configured to provide a measure of object uniqueness by being compared to newly generated one or more cryptographic keys from optical images acquired at a later time or by being compared to one or more stored cryptographic keys ([0099]; [0125] – newly acquired signatures are compared with existing signatures in the database).
Regarding claim 36, Cowburn also discloses the one or more cryptographic keys are configured to provide a measure of authentication by being compared to different one or more cryptographic keys using an authentication protocol ([0099]; [0125] – using an authentication protocol: newly acquired signatures are compared with existing signatures in the database).
Regarding claim 37, Cowburn also discloses the one or more cryptographic keys are configured to provide a measure of authentication by being compared to different one or more cryptographic keys using a challenge-and-response scheme ([0099]; [0125] - newly acquired signatures are compared with existing signatures in the database using a challenge-and-response scheme, i.e. the laser illumination is the challenge, and the generated digital signature is the response).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cowburn and McCloskey as applied to claims 23-26, 28, and 30-37 above.
	Regarding claim 29, see the teachings of Cowburn and McCloskey as discussed in claim 23 above. However, Cowburn and McCloskey do not disclose the processor comprises a processing circuitry contained on a field- programmable gate array (FPGA).
	Processing circuitry contained on a field-programmable gate array (FPGA) is well known in the art.
	Thus, Official Notice is taken that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use an FPGA chip in place of the PC as taught by Cowburn and McCloskey to boost performance as well as to reduce costs.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cowburn and McCloskey as applied to claims 23-26 and 28-37 above, and further in view of Markantes (US 6,970,236 B1 – hereinafter Markantes).
	Regarding claim 27, see the teachings of Cowburn and McCloskey as discussed in claim 23 above. However, Cowburn and McCloskey do not disclose at least two optical sources of the one or more optical sources are configured to illuminate the object with different wavelengths of light.
	Markantes discloses at least two optical sources of one or more optical sources are configured to illuminate an object with different wavelengths of light (column 7, lines 26-31; column 7, line 60 – column 8, line 4; column 8, lines 32-45).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Markantes into the optical system taught by Cowburn and McCloskey to make the authentication more robust.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Cowburn as applied to claims 39 and 41 above, and further in view of Endress et al. (US 10,002,277 B1 – hereinafter Endress).
	Regarding claim 40, Cowburn also discloses the object dataset is converted from a plurality of optical images, wherein the plurality of optical images comprise multiple optical images acquired by the multiple micro-camera imaging devices with the optical illumination with the object physically scanned to more than one location (Fig. 2; [0106] – converted from a plurality of optical strip images with the object physically scanned to more than one location as shown in Fig. 2).
However, Cowburn does not disclose the plurality of optical images comprise multiple optical images acquired by the multiple micro-camera imaging devices with the optical illumination varied between each acquisition with different wavelengths of light.
Endress discloses a plurality of optical images comprise multiple optical images acquired with the optical illumination varied between each acquisition with different wavelengths of light (column 20, line 46 – column 21, line 34; Figs. 4(a)-a(c)).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Endress into the optical system taught by Cowburn to make the authentication more robust.
Claims 38 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Cowburn as applied to claims 23-26 and 28-37 above, and further in view of Miura et al. (US 2007/0211318 A1 – hereinafter Miura).
Regarding claim 38, see the teachings of Cowburn as discussed in claim 23 above. Cowburn also discloses the one or more cryptographic keys are compared to one or more stored cryptographic keys to provide information to the object ([0099]; [0125] – providing information of whether the object is the one that has been scanned before).
However, Cowburn does not disclose the information as changes to the object comprising at least one of damage, use, or fading of material properties over time.
However, Cowburn does not disclose the information as changes to the object comprising at least one of damage, use, or fading of material properties over time.
Miura discloses information as changes to the object comprising at least one of damage over time, use over time, or fading of material properties over time ([0087] – damages such as chipping or peeling-off, or degraded, caused by scratch or wrinkle).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Miura into the optical system taught by Cowburn to authenticate objects that are damaged during use over time.
Regarding claim 42, Cowburn discloses an optical system, comprising: more than one micro-camera imaging devices mechanically coupled to each other, each micro-camera imaging device configured to acquire optical images of a distinct region of an object (Fig. 6A; [0091]; [0106] – multiple photo detectors, each of which is interpreted as a micro-camera imaging device, mechanically coupled to each other in an array to acquire one or more optical images of a distinct region, i.e. a sampling strip of an object surface as further shown in Fig. 2); an illumination source containing one or more optical sources, each optical source configured to send an optical illumination to the object ([0020]; [0091]; [0106] – a coherent illumination source comprising at least one optical source to provide an optical illumination to the object); and a processor (Fig. 3; [0098] – a processor of PC 34) configured to generate one or more dataset keys based on the optical images acquired by the more than one micro-camera and under the optical illumination sent by the one or more optical sources, wherein the one or more dataset keys are configured to provide a measure of authentication for the object (Fig. 8C; Fig. 9 – step S5; [0120] – the processor generates a digital signature, which is interpreted as a dataset key, which is used to provide measure of authentication for the object via comparing with existing records of signature in a database as further described at least at [0125]).
However, Cowburn does not disclose the information as changes to the object comprising at least one of damage, use, or fading of material properties over time.
Miura discloses information as changes to the object comprising at least one of damage, use, or fading of material properties over time ([0087] – damages such as chipping or peeling-off, or degraded, caused by scratch or wrinkle).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Miura into the optical system taught by Cowburn to authenticate objects that are damaged during use over time.
	Regarding claim 43, Cowburn also discloses the processor is configured to store the one or more dataset keys, wherein the measure of authentication can be obtained by comparing the stored one or more dataset keys with newly acquired one or more dataset keys ([0099]; [0125] – storing dataset keys in a database, the measure of authentication is obtained by comparing newly acquire digital signatures with existing digital signatures in the database).
	Regarding claim 44, the processor is configured to authenticate the object by comparing the one or more dataset keys with one or more stored dataset keys ([0099]; [0125] – authenticating the object by comparing newly acquire digital signatures with existing digital signatures in the database).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484